Case: 12-31074       Document: 00512372689         Page: 1     Date Filed: 09/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 13, 2013
                                     No. 12-31074
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RAY HATTON, JR.,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:08-CR-109-1


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       Ray Hatton, Jr., federal prisoner # 13987-035, pleaded guilty to using a
facility in interstate commerce to attempt to coerce a minor to engage in criminal
sexual acts, in violation of 18 U.S.C. § 2422(b). R. 1, 62-72, 94. He was
sentenced to 65 months in prison and 10 years of supervised release. The
instant appeal challenges the district court’s denial of his 18 U.S.C. § 3583(e)(2)
motion to modify special condition four of his terms of supervised release.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-31074    Document: 00512372689      Page: 2   Date Filed: 09/13/2013

                                  No. 12-31074

      As the district court determined, because Hatton is still serving his term
of imprisonment, any challenge to the conditions of supervised release is
arguably premature. “A claim is not ripe for review if it rests upon contingent
future events that may not occur as anticipated, or indeed may not occur at all.”
United States v. Carmichael, 343 F.3d 756, 761, 762 (5th Cir. 2003) (internal
quotation marks and footnote omitted). Whether Hatton’s future employment
will be constrained by special condition four of his terms of supervised release
is too speculative, at least as Hatton presented it. Accordingly, we affirm the
judgment of the district court.
      AFFIRMED.




                                       2